Exhibit 10.11






M E M O R A N D U M


TO:        [[YEAR]] CIP Participant


FROM:    Compensation Committee


DATE:        [[DATE]], [[YEAR]]


RE:        Long-Term Cash Incentive Award
                                                    

--------------------------------------------------------------------------------



You are being granted a long-term cash incentive award under the LKQ Corporation
Cash Incentive Plan (CIP). All capitalized terms not otherwise defined in this
Memorandum will have the meanings set forth in the CIP. The potential payout
under your award is subject to the terms and conditions set forth in this
Memorandum and in the CIP. The information contained herein is personal to you
and proprietary to the Company, and by participating in the CIP, you agree to
keep all information stated herein strictly confidential.


Participant:
[[NAME]]



Performance Period:        [[DATE]], [[YEAR]] to [[DATE]], [[YEAR]]


Target Award:            $[[•]] OR [[•% of Base Salary, defined as •]].


Performance Metrics:
(1) The average of the Company’s annual parts and services organic revenue
growth during the Performance Period.



(2) The Company’s adjusted diluted earnings per share in year [[YEAR]].


(3) The average of the Company’s annual return on invested capital (ROIC) during
the Performance Period (the ROIC in any given year shall be calculated as the
adjusted net income before interest expense (NOPAT) divided by the sum of (i)
average total debt, net of cash and (ii) average equity). For purposes of
calculating annual return on invested capital, (i) the impact of acquisitions
with a purchase price over $50 million completed during the Performance Period
will be excluded from the calculation in each of the three years, (ii) NOPAT
will not be adjusted for currency impacts, and (iii) invested capital will be
based on a five quarter average and will not be adjusted for changes to NOPAT or
currency impacts (e.g., CTA). Portions of the Award will vest based on the
percentages allocated to each Award Component, as illustrated below.


Adjustments:
The GAAP calculation of each of the above Performance Metrics will be subject to
adjustment by the Committee for extraordinary, unusual, infrequently occurring,
or other items if such adjustment is deemed necessary or advisable by the
Committee to more accurately achieve the purposes of this award.



In addition, the Committee will adjust the Performance Metrics or other features
of the award (1) that relate to the value or number of the shares of common
stock of the Company to reflect any stock dividend, stock split,
recapitalization, combination or exchange of shares, or other similar changes in
such stock, and (2) except as otherwise indicated, to account for changes in the
value of foreign currencies of countries in which the Company operates versus
the U.S. dollar





--------------------------------------------------------------------------------




(using the average respective exchange rates for the calendar year prior to the
Performance Period).


For purposes of determining the EPS and ROIC Components, each shall be increased
to the extent that it was reduced in accordance with generally accepted
accounting principles (“GAAP”) by objectively determinable amounts due to:
1.    A change in accounting policy or GAAP;
2.    Dispositions of assets or businesses;
3.    Asset impairments;
4.    Amounts incurred in connection with any financing;
5.
Losses on interest rate swaps resulting from mark to market adjustments or
discontinuing hedges;

6.
Board-approved restructuring, acquisition, or similar charges, including charges
in conjunction with or in anticipation of an acquisition;

7.
Losses (and related fees and expenses) related to extraordinary environmental,
legal, product liability or other contingencies;

8.
Changes in tax laws or regulations or interpretations of such laws or
regulations;

9.
A Board-approved divestiture of a material business (i.e., the performance goals
shall be adjusted to account for the divestiture, including, if appropriate, the
pro-rata effect of targeted improvements);

10.    Changes in contingent consideration liabilities;
11.    Losses from discontinued operations;
12.
The imposition of tariffs or taxes on the importation of inventory;

13.
Amortization expense related to acquired intangible assets; and

14.
Other extraordinary, unusual, or infrequently occurring items as specifically
disclosed in the Company’s financial statements or filings under the Exchange
Act.

Notwithstanding any contrary provision of the CIP, this Memorandum, or the
Payout Formula, the Committee may adjust the Actual Award payable to you.





--------------------------------------------------------------------------------






Payout Formula:        See immediately below.


Revenue Component
 
Average Parts & Services Organic Revenue Growth over Performance Period
Earned % of Revenue Component
Weighting of Revenue Component
Threshold
[[•]]%
[[•]]%
40%
Target
[[•]]%
[[•]]%
Maximum
[[•]]%
[[•]]%
EPS Component
 
Adjusted Diluted EPS
in year 2021
Earned % of EPS Component
Weighting of EPS Component
Threshold
$[[•]]
[[•]]%
40%
Target
$[[•]]
[[•]]%
Maximum
$[[•]]
[[•]]%
ROIC Component
 
Average ROIC over Performance Period
Earned % of ROIC Component
Weighting of ROIC Component
Threshold
[[•]]%
[[•]]%
20%
Target
[[•]]%
[[•]]%
Maximum
[[•]]%
[[•]]%

The earned and payable Award amount will be calculated using the following
formula:


(Earned % of Revenue Component * Weighting of Revenue Component * [[Target Award
$ Amount]] OR [[Base Salary, if Target Award is expressed as % of Base Salary]])
+ (Earned % of EPS Component * Weighting of EPS Component * [[Target Award $
Amount]] OR [[Base Salary, if Target Award is expressed as % of Base Salary]]) +
(Earned % of ROIC Component * Weighting of ROIC Component * [[Target Award $
Amount]] OR [[Base Salary, if Target Award is expressed as % of Base Salary]]).


*
Payouts between Threshold and Target and between Target and Maximum will be
calculated using a linear function. There will be no payouts for performance
below Threshold and no payments higher than Maximum for performance above
Maximum.








